 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThiel College and Thiel College Chapter, AmericanAssociation of University Professors, Petitioner.Case 6-RC-8667April 30, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a petition filed on December 31, 1979,under Section 9(c) of the National Labor RelationsAct, as amended, a hearing was held on January17, 1980,1 before Hearing Officer Laura A. John-ston. Following the hearing, and pursuant to Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, theRegional Director for Region 6 transferred thiscase to the Board for decision. Thereafter, the Em-ployer filed a brief with the Board.On February 20, the United States SupremeCourt issued its opinion in N.L.R.B. v. Yeshiva Uni-versity,2in which the Court held that the full-timefaculty members at that university were managerialemployees excluded from coverage of the Act.Since the issue addressed by the Court in YeshivaUniversity is also raised in the instant proceeding,the Board, on May 22, issued a "Notice to Partiesof Opportunity To Submit Statements of Position."Thereafter, the Employer filed a statement of posi-tion.The National Labor Relations Board has re-viewed the Hearing Officer's rulings made at thehearing and finds that they are free from prejudi-cial error. They are hereby affirmed.Upon the entire record, the Board finds:1. Thiel College is a 4-year liberal arts, co-educa-tional institution located in Greenville, Pennsylva-nia. Since its inception in 1866, the College hasbeen affiliated with the Lutheran Church of Amer-ica, hereinafter referred to as LCA. In 1971, theLCA granted formal recognition to it as an LCA-related college. This recognition was based on awritten covenant between the College and theWestern Pennsylvania-West Virginia Synod3of theLCA. The covenant sets out the mutual expecta-tions and obligations of the two parties including,inter alia, on the part of the College, (1) to strivefor the highest degree of excellence which its re-sources allow; (2) to provide an "open forum forthe free exchange of thought, opinion, and belief';(3) to provide opportunities for worship; (4) to re-cruit Lutheran students; (5) to commit itself to un-'All dates herein are in 1980, unless otherwise indicated.'444 U.S. 672.'This Synod, or aggregation of congregations, is composed of approxi-mately 350 congregations in this geographic area.261 NLRB No. 84derstanding and resolving social problems; (6) toact in consonance with the ethical standards of theLCA; (7) to strive "for the goals of different raceson the faculty and among the students, opportun-ties to discover the needs of the disadvantaged athome and abroad, and the acquisition of thoselearnings and skills necessary to act in ways whichenhance the quality of human life"; and (8) to makeits facilities available for church programs. Thecovenant also specifies, inter alia, that the Synodhas the duties (1) to support the College "in its roleas an institution of free inquiry"; (2) to encourageits youth to attend the school; and (3) to support itfinancially.The financial support contributed by the Synodamounts to approximately $135,000 a year, in anunrestricted grant, out of the Synod's $900,000budget.4In addition, the Synod sponsors periodicfundraising drives, the next one to be held in 1983.Past drives have raised $750,000 to $1 million forthe College. The Synod also contributes additionalunrestricted moneys, which amounted to $7,000 to$8,000 in 1978. Finally, special restricted moneysfrom individual congregations can equal $15,000 ayear, and faculty grants from the Synod can varyfrom $1,500 to $10,000 yearly.5The constitution of Thiel College sets forth itsinstitutional purpose at article I, section 2. It is toprovide "Christian higher education, preparingyoung men and women for service in the Churchand in the various professions and vocations." Fur-ther, at article III, section 1, the constitution de-fines the course of instruction as the customary 4-year liberal arts program "including regular in-struction in the Christian religion." At article I,section 4, the constitution also delineates the struc-ture of the College's governing body. It requiresthat the 45-member board of trustees be composedof 24 trustees who are selected by the Synod, ofwhom 9 must be ministers, and 15 must be mem-bers of congregations in the Synod. Of the remain-ing 21 trustees, 15 are selected by the board oftrustees, and 6 by the College's Alumni Associ-ation. Additional constitutional provisions statethat: (1) all College property is owned by theSynod and no significant conveyance can be madewithout its permission; (2) if the College shouldcease to operate, its property would revert to theSynod; (3) the president must be a Lutheran, al-'The College's budget is approximately $6 million a year.' Student tuition amounts to approximately 75 percent of the College'soperating budget. The students have access to Pennsylvania Higher Edu-cation Funds and other government moneys to assist them in makingthese payments. These funds constitute approximately 50 percent of thetotal tuition payments.580 THIEL COLLEGEthough he need not be a minister;6(4) the trusteesselect all of the administrative officers; and (5) thetrustees must approve all nontenured faculty ap-pointments and all grants of tenure.According to the record testimony of Dr. JohnBraughler, a Lutheran pastor, a Thiel Collegetrustee, and chairman of the religious life commit-tee, the Synod, by controlling the board of trustees,has the ultimate decisionmaking power on campuslifestyle issues; e.g., the use of alcohol and thenature of dormitory living. Further, Dr. Louis T.Alman, a Lutheran minister and president of ThielCollege, testified that while the Synod may hold a"veto power" over College policies, in the day-to-day administration of the school he is free to exer-cise his own judgment. In addition, Dr. Almannoted that he makes an annual report to the Synodon the College's activities.With regard to other aspects of the College's op-erations, the evidence reveals that applicants forstudent or teaching positions need not be Luther-ans. In fact, there are more enrolled students of theRoman Catholic faith than of the Lutheran persua-sion. Further, teachers are informed of the school'saffiliation with the LCA during the hiring process,and are asked to support the Church's goals, butare not required to sign an oath of support to theChurch's mission. There are no religion courseswhich are required at the school. While there is aweekly 50-minute program dealing with the appli-cation of the Christian faith to total life experi-ences, open to the entire College community, at-tendance is voluntary.7Out of the 1,000 students,25 to 150 may attend a particular session. Further,6 to 40 professors out of a total complement of 63faculty members may attend, and 40 of the adminis-trative personnel may be present. This is not aworship service, but a discussion of issues from theChristian perspective. Finally, there are religiousevents scheduled during the week, such as chapeland Bible study groups, which are attended by ap-proximately 425 persons over the course of theweek.The Petitioner seeks to represent only the full-time teaching faculty employed at Thiel College atits Greenville, Pennsylvania, campus. The Employ-er contends that the Supreme Court's decision inN. LR.B. v. Catholic Bishop of Chicago,' which held' Only 4 individuals in the administration and faculty are ministers;while it is unclear how many persons are in administration, only I of the63 professors is a minister.I The bylaws of Thiel College do, however, provide at art. Vl, sec. 4,that "No faculty member shall engage in any outside undertaking, withor without pay, which shall hinder ...regular attendance at ...thereligious services."'440 U.S. 490 (1979).that Congress never intended the Board to extendthe Act's coverage to church-operated schools,precludes the Board from asserting jurisdictionherein. It argues this on the ground that the perva-sive role of the Synod in the life of the College re-quires a finding that the College is church-operat-ed, and therefore that assertion of jurisdiction bythe Board would be contrary to the will of Con-gress and violative of the first amendment.At issue in Catholic Bishop was whether theBoard properly asserted jurisdiction over twochurch-operated secondary schools. After examin-ing the National Labor Relations Act and its legis-lative history, the Court held that "Congress didnot contemplate that the Board would requirechurch-operated schools to grant recognition tounions as bargaining agents for their teachers,""and therefore concluded that the Board lacked ju-risdiction over the schools in question.The Supreme Court had stated previously inTilton v. Richardson,'°that "[t]here are generallysignificant differences between the religious aspectsof church-related institutions of higher learning andparochial elementary and secondary schools," indeciding that the Higher Education Facilities Actof 1963 did not foster an excessive government en-tanglement with religion. The Court pointed outthat, contrary to the situation in parochial schools,religious indoctrination is not the purpose of a col-lege education. Thus, the Court stated that "[s]incereligious indoctrination is not a substantial purposeor activity of these church-related colleges and uni-versities, there is less likelihood than in primaryand secondary schools that religion will permeatethe area of secular education."" Indeed, in CatholicBishop itself, the Court, quoting from Lemon v.Kurtzman, 403 U.S. 602, 616 (1971), emphasizedthat secondary parochial schools "involve substan-tial religious activity and purpose," and, quotingMr. Justice Douglas' concurring opinion in Lemon,noted that "the admitted and obvious fact that theraison d'etre of parochial schools is the propagationof a religious faith." Id at 628.Accordingly, the Board in Barber-Scotia College,Inc.,'2specifically interpreted the holding in Catho-lic Bishop as applying only to parochial elementaryand secondary schools. In that case, the Board con-cluded that although Barber-Scotia, a 4-year liberalarts school, had a relationship with the UnitedPresbyterian Church, it was "primarily concerned'Id at 506.'"403 U.S. 672, 685 (1971)." Id. at 687." 245 NLRB 406 (1979).581 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith providing a secular education, rather thanwith inculcating particular religious values."'3Barber-Scotia directly controls this case. Withoutquestion, Thiel College is associated with the Luth-eran Church, as evidenced generally by the cov-enant between Thiel and the Synod, and specifical-ly by its ownership of the College's property, itspower to appoint most of Thiel's trustees, and itsfinancial support of the institution. Just as clearly,however, the purpose of the school is primarilysecular. The covenant provides that the Synod'sexpectations of the College are, among otherthings, that it attain the highest degree of academicexcellence, that it be an open forum for the free ex-change of ideas, that it commit itself to understand-ing and resolving social problems, and that it assistits students to act in ways which enhance the qual-ity of human life. Also, the constitution of the Col-lege provides that its purpose is to train youngpeople in the various vocations and professions,and that it offers as a course of studies a 4-year lib-eral arts program. Further, the Synod contributesonly a small percentage of the College's budget.There is no requirement that students take religiouscourses or engage in worship. In addition, neitherstudents nor teachers need be Lutheran, and theteachers do not have to commit themselves in writ-ing to support the Church's mission.'4Finally, theday-to-day administration of the college is not in-terfered with by the Church's representatives.Therefore, we conclude that Thiel is a liberal artscollege mainly concerned with providing a seculareducation for students of all religious backgroundsand that we are not precluded from taking jurisdic-tion herein.The gross annual revenue of the College exceeds$1 million. At least $50,000 of that amount is re-ceived from outside the Commonwealth of Penn-sylvania. Accordingly, we find that the Employeris engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that it will ef-fectuate the purposes of the Act to assert jurisdic-tion over Thiel College.2. The labor organization involved claims to rep-resent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of employees of the Employ-er within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.4. The Petitioner seeks to represent a unit con-sisting of all full-time teaching faculty, excludingall other employees, administrators, adjunct (part-time) faculty, guards, and supervisors. The Em-1" Id. at 407. The Board reached a similar conclusion in College ofNotrte Dme, 245 NLRB 386 (1979)." As previously noted, there are more Roman Catholic than Lutheranstudents at Thiel.ployer contends that the recent Supreme Court de-cision in Yeshiva University, supra, specifically ex-cludes such faculty members from the coverage ofthe Act on the basis that they are managerial em-ployees. It therefore argues that the petition mustbe dismissed. In the alternative, the Employer sub-mits that departmental chairmen and members ofthe executive committee of the faculty councilshould be excluded from the unit because these po-sitions are managerial and/or supervisory. Finally,the Employer contends that adjunct faculty mem-bers with 3 or more years of continuous serviceshould be included in the unit.Article II,B, of the faculty's constitution pro-vides that:The Faculty fills the dual and traditional rolesof a legislative body and a participant in thedecision-making processes of the College. Itsauthority in these roles is derived from powersdelegated to it by the Board of Trustees.1. LEGISLATIVEWith the approval of the Board of Trustees,the Faculty shall(a) enact rules for its own organization andprocedure,(b) define the educational philosophy of theCollege,(c) establish the academic requirements foradmission to and retention in the College aswell as for all academic degree programs,(d) establish and interpret the academic poli-cies of the College,(e) certify to the Board of Trustees, for ap-proval for graduation, those students whohave completed the prescribed course ofstudy,(f) share with the administration and the stu-dent body in the definition, interpretation, andimplementation ofpolicies concerning studentconduct and life styles.2. ROLE IN DECISION-MAKINGWith the approval of the Board of Trustees,the Faculty shall(a) participate in the definition of policyconcerning its professional status,(b) participate with the Administration andBoard of Trustees in the selection of the Presi-dent of the College, Academic Dean, and Col-lege Pastor, and(c) participate with the Administration andBoard of Trustees on matters dealing withlong-range educational, financial, and econom-ic planning and the growth of the institution.582 THIEL COLLEGEThe College is divided into 18 academic depart-ments. Each department has a chairman who iselected by its members for a 3-year term. The se-lection of the chairman is subject to confirmationand approval by the academic dean and vice presi-dent for academic services, Dr. Omro Todd.'sInaddition to selecting a chairman, each departmentchooses a representative to the faculty council. Thefaculty council elects five members to the facultycouncil executive committee. The council and theexecutive committee operate as 2 of 19 standingcommittees of the faculty to carry out its responsi-bilities. According to the faculty constitution andthe faculty bylaws, these committees have been setup for a variety of purposes, including acting as ad-visory bodies to the College's administrators andrepresenting the "voice of the Faculty" in Collegeoperations. All of the committees are composedprimarily of elected faculty representatives.'6The specific authority of the faculty concerningcurriculum, course schedules and teaching loads,grading system and policies, admission and matric-ulation standards, degree and graduation require-ments, budgetary matters, salary issues and griev-ance adjustment, and hiring, tenure, sabbaticals, ter-minations, and promotions is described below.A. CurriculumThe faculty formulates the College's curriculum.The faculty constitution empowers it to "define theeducational philosophy of this College," and to"establish and interpret the academic policies of theCollege." The faculty bylaws provide that "theFaculty shall have full responsibility for the designand implementation of the academic program ofthe College." It fulfills this duty through depart-mental decisionmaking which results in a recom-mendation regarding course offerings by the de-partment's chairman to the faculty's curriculumstudy committee.17This committee undertakes acontinuing review of all matters relating to curricu-lum and then makes recommendations to the facul-ty.'8Ultimate approval of all additions or deletionst" Uncontradicted testimony in the record indicates that, in his 7 yearsin this position, Dr. Todd has never rejected a department's choice forchairman." There is a faculty nominations committee which is responsible forpreparing lists of nominees for vacancies on all standing committees. Inaddition the president and the academic dean of the college are ex officiomembers of all faculty committees when not specifically designated asvoting members of those committees" Each department also controls the subject matter of what is taughtin each course." Designated administrative membership on this committee is limitedto the academic dean and an elected professional librrian. In addition tothis committee, the interim term and spcal program committees of thefaculty are involved in planning the College's curriculum. The interimterm committee whose designated membership includes the academicdean, schedules the course offerings available for the I-month session be-tween the fall and spring terms, in cooperation with the academic dean,of courses rest with the faculty through the facultycouncil.B. Course Schedules and Teaching LoadsNot only does the Thiel College faculty deter-mine which courses will be offered, but it is alsointimately involved in the technical aspects of set-ting up the course schedules and equitably dividingthe teaching load. That is, it overses the "imple-mentation" of the curriculum. Each chairman as-signs classes, balances the size of classes, and co-ordinates the work among department members.The chairman's duties also include maintainingrecords of departmental faculty annual teachingloads. While Dr. Todd testified that it is the de-partment chairman who determines who will teachwhich courses, Dr. John Nichols, head of themathematics department, stated that, at least in hisdivision, the class assignments are decided uponjointly with the faculty members.C. Grading System and PoliciesThe bylaws provide that the faculty council su-pervises the overall academic performance of theCollege, including monitoring and analyzing stu-dent grade levels. There is also an academic stand-ing committee, whose functions involve assistingthe academic dean in maintaining the College'shigh standards of performance, examining therecords of all probationary students to determinetheir continuing status at the College, and makingrecommendations to the academic dean or facultyregarding matters related to academic standards. 9Further, the faculty constitution expressly statesthat it is the faculty's legislative duty to establishthe requirements for retention in the College.D. Admission and Marticulation StandardsUnder the faculty constitution, the faculty estab-lishes academic requirements for admission to theCollege. In addition, the bylaws provide that thefaculty, through its academic standing committee,review all requests for readmission.E. Degree and Graduation RequirementsThe constitution and the record also reveal thatit is the faculty which determines the requirementsfor obtaining all academic degrees and which certi-fies to the board of trustees, for its approval, thosethe curriculum committee, faculty, and students, with the approval of thefaculty council. The special program committee, on the other hand, in-vestigates new courses of studies not within the jurisdiction of other com-mittees." The designated administrators on this committee include the aca-demic dean, the assistant director of institutional data (records), the deanof students, and the director of advising and counseling.583 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstudents who are eligible for graduation. Thebylaws also provide that the faculty executive com-mittee is to consider student petition for exceptionsto the College's academic requirements.F. Budgetary MattersThe evidence indicates that the faculty is in-volved in the finances of the College from the de-partmental to the institutional level. It is the re-sponsibility of the department chairmen, with theassistance of other members in their respective sec-tions, to prepare the annual departmental requisi-tion for appropriations, and the request for librarypurchases. Further, the chairmen make recommen-dations to the academic dean regarding such per-sonnel actions as salary increases, promotions, dis-missals, and the need for adjunct professors, whichaffect the overall financial picture of the College.Indeed, the academic dean's preparation of theannual academic budget is not undertaken until thechairmen's recommendations in the various above-mentioned areas are transmitted to him. 20The faculty also concerns itself with the financialmatters of the College on the institutional level. Itis, in fact, directed to do so by its constitution. Thefaculty is to participate with the administration andthe board of trustees on matters dealing with thelong-range financial and economic planning and thegrowth of the College. Further, the faculty'sbylaws state that the institutional planning commit-tee21is involved in planning for the nonacademicfuture of the College. Moreover, the description ofthe functions of the faculty's committee on facultysalaries and fringe benefits sets out that at least onemember of that committee "shall be present at allmeetings when decisions are made regarding salaryschedules, fee structure, budget and such othermatters which would impact, overall, the financialstatus of the College." Further, "[M]embers of thecommittee shall be a party to any communicationson matters of ...finance and budget betweenboard members and/or administrative person-nel ... ."G. Salary Issues and Grievance AdjustmentThe faculty salaries and fringe benefits commit-tee each year reviews the current salary and bene-fits schedules, and further makes recommendationsregarding these items to the faculty. If approved,'0 Dr. Nichols, the mathematics department chairman, testified that,while his budget requests could be denied by an administrative officer,his department has always received its requested funds. The administra-tion has asked on occasion, however, that the department make certaincuts in its budget in view of the College's intermittent financial problems.This has been done where possible." This committee's membership also includes a member of the board oftrustees, a member of the administrative cabinet, and an alumnus.these proposals are then transmitted to the Col-lege's administrators and ultimately to the board oftrustees for action. The executive committee also isinvolved in salary issues in the event of an individ-ual appeal from a salary determination. It is thenthe committee's responsibility to make a recom-mendation regarding this appeal to the academicdean and president.22As to grievances, in addition to the salary ap-peals just mentioned, the faculty's bylaws set fortha procedure to be followed if a problem involvinga member of the teaching staff or the student bodyarises. Specifically, the process calls for a step-by-step approach to reach a satisfactory resolution ofthe grievance. With regard to faculty protests,these steps are to deal with the offending party di-rectly, then to take the issue to the departmentchairman involved, then to the academic deanand/or the faculty council, then to appeal to thepresident of the college, and finally to the board oftrustees. The approach with regard to studentgrievances is identical with the exception of theparticipation of the faculty council executive com-mittee, instead of the council as a whole, if the aca-demic dean cannot resolve the problem.H. Decisions Regarding Hiring, Tenure,Sabbaticals, Terminations, and PromotionsA review of the faculty's constitution, its bylaws,and the record clearly shows that the faculty par-ticipates substantially in the personnel decisions in-volving its members. In delineating the faculty'srole in the decisionmaking processes of the Col-lege, the constitution specifically states that the fac-ulty shall "participate in the definition of policyconcerning its professional status."23The bylawsfurther explain the nature of this participation. Thedepartment chairmen are responsible for interview-ing candidates and, after consulting with their dis-cipline's professors, for making the appropriate rec-ommendations to the academic dean. The chairmenalso make recommendations to the dean regardingsalary increases, promotions, continuation of ateacher on the staff, dismissal, and tenure. The ex-ecutive committee must also review the eligibilityof individual faculty members for promotions, con-tract renewals, tenure, sabbaticals or leaves of ab-sence, or continuation after retirement age has beenreached, and must make the proper recommenda-tions to the academic dean. The dean is precluded" Record testimony by Dr. Nichols indicates that department chair-men may indirectly affect levels of pay. He stated that, if an outstandingevaluation is given to a teacher, such a recommendation may result in ahigher level of remuneration for that individual." The teachers are also directed to participate in the selection processfor hiring the president of the College, the academic dean, and the col-lege pastor.584 THIEL COLLEGEfrom taking action in any of the above-mentionedareas until he receives the recommendations of thedepartment chairmen and/or the executive commit-tee. Moreover, the bylaws list the basic guidelinesfor employment, general and specific criteria forpromotion and tenure, the procedures for evalua-tion, and even sample evaluation forms from thestudents, fellow faculty members, departmentchairmen, and administrators. Further, the facultycouncil monitors the student evaluations of the fac-ulty, and all of the data accumulated by the aboveevaluations is considered by the executive commit-tee in its decisionmaking procedures.24The record testimony also establishes the effec-tive nature of faculty recommendations concerningpromotions, tenure, sabbaticals, and hiring andfiring. In Dr. Todd's 7 years as academic deanthere have been 20 promotions, and Dr. Todd con-curred in all but I of the executive committee'srecommendations. Further, the evidence showsthat Dr. Todd has followed all of the committee'srecommendations on tenure.' The chairmen andthe department members advertise vacancies, inter-view applicants, and then decide who will fill eachslot. After consultation with Dr. Todd, this recom-mendation is then made in writing to him. Accord-ing to Dr. Todd, such a recommendation to hire ornot to hire is always followed. Further, while Dr.Nichols indicated that his recommendation in thisregard could be reversed, he also stated that duringhis tenure as mathematics department chairman histhree positive recommendations resulted in joboffers to the applicants involved. As to firing, theprocedure begins either with a termination recom-mendation from the department chairman, if a fac-ulty member is involved, or with such a suggestionfrom the faculty, if the chairman is the subject ofthe complaint. Dr. Todd testified, without contra-diction, that with regard to the former the resulthas always been termination. The evidence showsthat on at least one occasion a department faculty'snegative recommendation as to its chairman alsoended with his dismissal.As stated previously, in Yeshiva University theSupreme Court decided that the employer's full-time faculty members were managerial employeeswho were not covered under the Act. The Courtfound that the faculty at each of the university'sschools effectively determined its curriculum, grad-ing system, admission and matriculation standards," As budgetary considerations must, of necessity, be involved in per-sonnel decisions regarding the faculty, the faculty salaries and fringebenefits committee, whose duties are set forth more fully in sec. G, supra,is at least tangentially involved in the determinations in this area as well." There is no evidence of the track record regarding sabbaticals. How-ever, Dr. Todd did indicate that he reviews recommendations regardingsuch leaves of absence in the same manner that he does those concerningpromotion and tenure.academic calendars, and course schedules, and thatits authority extended beyond "strictly academicconcerns."26Thus, the Court found that YeshivaUniversity's teaching staffs made recommendationsin every case of faculty hiring, tenure, sabbatical,termination, and promotion and that the "over-whelming majority"27of such recommendationswere followed by the administration. In addition,the Court found some faculties made "final deci-sions" regarding the "admission, expulsion, andgraduation of individual students," and that othersdecided "questions involving teaching loads, stu-dent absence policies, tuition and enrollment levels,and in one case the location of a school."28The Court noted that, under the definition ofN.L.R.B. v. Textron, Inc., Bell Aerospace Co. Div.,29managerial employees are those who "formulateand effectuate management policies by expressingand making operative the decisions of their em-ployer."30The Court stated that, in a school likeYeshiva University, the faculty's professional inter-est "cannot be separated from those of the institu-tion," and that the teachers exercised authority"which in any other context unquestionably wouldbe managerial."31In particular,Their authority in academic matters is abso-lute. They decide what courses will be offered,when they will be scheduled, and to whomthey will be taught. They debate and deter-mine teaching methods, grading policies, andmatriculation standards. They effectivelydecide which students will be admitted, re-tained, and graduated. On occasion their viewshave determined the size of the student body,the tuition to be charged, and the location of aschool. When one considers the function of auniversity, it is difficult to imagine decisionsmore managerial than these. To the extent theindustrial analogy applies, the faculty deter-mines within each school the product to beproduced, the terms upon which it will be of-fered, and the customers who will be served.32Although the Court concluded that the analogy be-tween the university and industrial setting couldnot be complete, it further stated that "[ilt is clear444 U.S. at 677.I7 Id.Id"416 U.S. 267 (1974).Id. at 288." 444 U.S. at 686." Id. In fn. 23 of its decision, the Court stated that the record revealedthe "predominant role" played by the faculty in decisions regardinghiring, tenure, sabbaticals, termination, and promotion. The Court furtherasserted that, in view of the supervisory as well as mangerial characteris-tics of such personnel determinations, it need not rely primarily on thesefactors, because it did not reach the issue of supervisory status.585 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Yeshiva and like universities must rely on theirfaculties to participate in the making and imple-mentation of their policies."33We conclude that the Thiel College facultymakes decisions and effective recommendations inthe overwhelming majority of critical areas reliedupon by the Supreme Court in Yeshiva University.3'The faculty constitution and the faculty bylaws au-thorize the professors to play this role, and therecord establishes that, through the faculty council,the faculty executive committee, and other facultycommittees, such power is actually exercised.Like the teachers in Yeshiva University, the fac-ulty herein controls the College's curriculum; eachdepartment makes recommendations regardingcourse offerings (and course content) which are re-viewed by the faculty curriculum study committee,and which are ultimately approved or disapprovedby the faculty through the faculty council. It alsoimplements the curriculum in setting up courseschedules and dividing the teaching load amongthe various departments' professors. Through thefaculty council and its academic standing commit-" 444 U.S. at 689. The Court also limited its holding by stating thatthe managerial exclusion would only apply to those professional employ-ees whose activities "fall outside the scope of duties routinely performedby similarly situated professionals." Id. at 690. Therefore, those teacherswho only "determine the content of their own courses, evaluate theirown students, and supervise their own research" would be within theAct's protection. 444 U.S. at 690-691, fn. 31.", There is no specific evidence concerning whether the Thiel Collegeteachers are involved in decisions regarding academic calendars, studentabsence policies, enrollment levels, tuition, and the location of a school.However, art. II,B, of the faculty constitution, set forth in full supra,would appear to empower the faculty to make decisions in these areas. Inaddition, the Court clearly indicated that the faculties of only some of the10 schools of Yeshiva covered by the petition effectively determinedquestions in these areas. 444 U.S. at 677. Last, we do not regard facultyinvolvement or lack of involvement in these areas as vitally significant.tee it supervises the overall academic performanceof the College, including grade levels and academicstandards. The faculty also determines who will beadmitted and readmitted to the College; it estab-lishes the academic requirements for obtaining de-grees; and it certifies to the board of trustees, forits approval, those students eligible for graduation.In addition, each department prepares its ownannual budget, which apparently is normally ac-cepted by the College. The faculty is also involvedin long-range financial and economic planning forthe College. The faculty participates in setting itsown salary and benefit levels, and adjusts facultyand student grievances. Finally, the Thiel College'sfaculty makes effective decisions on hiring, tenure,sabbaticals, terminations, and promotions.Although, as in Yeshiva, ultimate authority isvested in the board of trustees, we conclude thatthe faculty of Thiel College, like that of YeshivaUniversity, does not have professional interests sep-arate from those of its employer, and that it neces-sarily plays a large role in operating the College.Thiel College, like Yeshiva University, "requiresfaculty participation in governance because profes-sional expertise is indispensable to the formulationand implementation of academic policy," andtherefore must depend upon its teaching staff "toparticipate in the making and implementation" ofits policies.35We shall therefore dismiss the petition.ORDERIt is hereby ordered that the petition herein be,and it hereby is, dismissed." 444 U.S. at 689.586